DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks filed on 12/23/2020. 
In the remarks, claims 1 and 17 have been amended; claims 1, 11 and 17 are independent claims. Claims 1-20 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to systems, devices, and methods are disclosed for enabling private communication between head-mounted displays. A first user dons a first head-mounted display. The first head-mounted display authenticates that the first user is authorized to view information displayed by the first head-mounted display. In response to positive authentication, the first head-mounted display displays the information to the first user. The first user inputs a selection command via an input interface, such as, for example, gazing at particular information, to select some of the displayed information. The first head-mounted display generates a message based on the 
With examiner’s thorough search, the closest prior are Bailey et al. (hereinafter Bailey), Pub. No.: US 2017/0097753 and Srinivasan et al (hereinafter Srinivasan), Pub. No.: US 2019/0340333.
Bailey discloses systems, devices, and methods that enable sophisticated and inconspicuous interactions with content displayed on a head-mounted display are described. A head-mounted display includes an eye-tracker and the user also carries/wears a wireless portable interface device elsewhere on their body, such as a ring. The wireless nature of the portable interface device enables a small and unobtrusive form factor. The portable interface device includes an actuator that, when activated by the user, causes the portable interface device to wirelessly transmit a signal (e.g., a radio frequency signal or a sonic signal). A selection operation performed by the user is defined as the user activating the actuator of the portable interface device while the user is substantially concurrently gazing at a displayed object (as detected by the eye-tracker). In response to the selection operation, the head-mounted display displays a visual effect to the user.
	Srinivasan discloses techniques enable virtual content displayed in an experience to be restricted and/or tailored based on a user identification. User information (e.g., login name, authentication credentials such as a password or biometric data, etc.) can be used to determine and/or authenticate an identification of a user that enters and/or consumes an experience via a head-mounted display device or another computing device connected to 
However, none of Bailey and/or Srinivasan teach/es or suggest/s, particularly: “A system that enables communication between head-mounted displays, the system comprising: a first head-mounted display device including: a first display device to display information to at least one eye of a first user when the first head-mounted display device is worn on a head of the first user, wherein the information is discernable to the at least one eye of the first user at a distance and orientation specified for the first user; an input interface to receive a command from the first user; at least one processor communicatively coupled to the first display device and the input interface; at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor, wherein the at least one non- transitory processor-readable storage medium stores processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to: prior to the first display device displaying the information to the at least one eye of the first user, authenticate that the first user is authorized to view the information; in response to the authentication indicating that the user is authorized to view the information, cause the first display device to display the information to the at least one eye of the first user at the discernable distance and orientation for the user; receive at least one command from the first user via the input interface of the first head-mounted display device to select at least a portion of the information; and Page 2 of 13U.S. App. No.: 16/450,152PATENT in response to receiving the at least one command from the first user, generate a message with the selected portion of the information; and a wireless transmitter communicatively coupled to the first processor to wirelessly transmit the message to a second head-mounted display of a second user.” as recited in independent claim 1. And the same reasoning applies to independent claims11 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/17/2021